Title: To James Madison from Mary Fowler, 6 November 1815
From: Fowler, Mary
To: Madison, James


                    
                        
                            Much Honoured Sir
                        
                        
                            Raymond
                            November 6th. 1815.
                        
                    
                    I flatter myself that your humain benevelince will grant my pertision on behalf of my Son a Minor, who left his parrents 8 years gone, whent on to Boston entered as Maron for 5 years without the Consent or knowledg of his parrents went on board the US ⟨ship⟩ Frolick was Capturd & sent to Dartmore prison were he remain’d untill the peace was settled: when he was sent on to Newyork & put into the Navy yard to be kept during his

5 years inlistment & we understand that he has desertid ⟨&⟩ is willing to return to the assistance of his Aged parrents provided I Can get a Discharg from under your hand that He may be safe: the Lads Name is Isaac Fowler he was born in Augst 1795 his father is Subject to voilent fits of derangment & I have no other Child with me which makes my Cause very distressing we have never Receved one Cent of his wages duering his absence from home & we are very poor if you will send his realease by post direct to Raymond Near Chester in the state of Newhamptshier Rockinham County it will greatly Contrubot to the releaf of a distresd Mother
                    
                        
                            Mary Fowler
                        
                    
                    
                        P S I Cannot say But that he has receved his wages & spent it But his parrents never receved any the whole Time of his absen⟨ce⟩ if you will soon grant my request & send it as aforesaid directed in m⟨y⟩ Name I shall be sure to get it if I d⟨o⟩ I Can with sincerity Take God to Wittness to the Truth of what I have Wrote.
                        
                            
                                Mary Fowler
                            
                        
                    
                